Case: 5:19-cv-00900-JRA Doc #: 1-8 Filed: 04/22/19 1 of 2. PageID #: 84




   EXHIBIT 8
                        Case: 5:19-cv-00900-JRA Doc #: 1-8 Filed: 04/22/19 2 of 2. PageID #: 85
                         item America



                          MB Kit Systems Inc.
                          925 Glaser Pkwy
                          Akron, OH 44306
                          USA




                          Subject: Offer for final orders with former conditions
                                                                                                             1/22/2018
                          Dear Eveline Nordhauss,
                          Based on our conference call on January 17, 2018 we do understand your difficulties
                          with existing orders in combination with the new conditions of item America LLC
                          communicated on January 8, 2018.
                          To support you in this situation from our side, we are offering you to process orders with
                          a discount of 24% (22% discount + 2% early payment) until February 28, 2018 by
                          accepting the following requirements/conditions:
                             -   Payment in advance.
                             -   All item content (logo, pictures, drawings, downloads, catalogs, etc.) on the
                                 current MB Kit Systems Inc. website need to be eliminated.
                             -   item’s SolidEdge Part Manager USB Dongles need to be sent back to item
                                 America LLC (7 dongles in total).
                             -   All item Catalog and exhibit inventory needs to be sent back to item America
                                 LLC.
                          Only after reception of all the requested items above and eliminating the item content
                          not later than January 31st, as written in the initial letter from January 8th, we will
                          apply the special discount of 24% on your orders until February 28, 2018.
                          Please let us know in written if you would like to take advantage of this offer.
                          Sincerely,




                          Philipp Herrmann                                              Germain Dufossé
                          CFO,                                                          CEO
                          Executive VP Sales & Marketing
    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772

                 Fax
     +1 301 665 9775

               E-Mail
     sales@item24.us

             Internet
   www.item24us.com


              06/2012
